Citation Nr: 1753862	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  03-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(l) (2012) based on the loss of use of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from May 1979 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida, that (in pertinent part) denied entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or for being housebound.

In an October 2016 decision, the Board (in pertinent part) denied entitlement to SMC based on the need for regular aid and attendance or for being housebound.  The Veteran appealed this denial.

In August 2017, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMR), which moved the Court to vacate the October 2016 Board decision only to the extent that it implicitly denied the reasonably raised issue of entitlement to SMC based on loss of use of the feet by failing to adjudicate it. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

In the October 2016 decision that denied entitlement to SMC based on the need for regular aid and attendance or for being housebound, the Board also granted entitlement to specially adapted housing (SAH).  In this regard, a veteran is eligible for specially adapted housing if he or she has a service-connected disability rated as permanent and total due to "[t]he loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair."  38 U.S.C. § 2101(a)(2)(B)(i) (2012); see also 38 C.F.R. § 3.809(b)(1) (2017).  The Board's October 2016 analysis of the Veteran's SAH claim focused on "preclusion of locomotion" and did not specifically discuss the "loss of use" requirement.  However, in the JMR the parties agreed that in granting SAH, the Board made the factual finding that the Veteran's "service connected disabilities are totally and permanently disabling, and result in the loss of use of both lower extremities so as to preclude locomotion without the aid of a walker, crutches, or a wheelchair." 

Under 38 U.S.C. § 1114(l), a veteran is eligible for SMC if, as a result of a service-connected disability, he or she has "suffered the anatomical loss or loss of use of both feet . . . or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance."  Moreover, 38 C.F.R. § 3.350(b) directs that "loss of use of both feet" is to be analyzed under the criteria outlined in 38 C.F.R. § 3.350(a)(2), which states that the loss of use of a foot will be held to exist when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below . . . knee with use of a suitable prosthetic appliance."

The parties to the JMR noted that "loss of use" of the feet or lower extremities is a requirement for entitlement to SAH, and may also entitle a veteran to SMC under 38 U.S.C. §1114(l) (2012).  Thus, based on the Board's factual finding that the Veteran meets the loss-of-use requirement for SAH, the issue of entitlement to SMC for loss of use of both feet was reasonably raised.  Despite this, the Board did not address whether the Veteran experiences loss of use of both feet for purposes of SMC.

To date, the issue of entitlement to SMC for loss of use of both feet under 38 U.S.C. §1114(l)(2012) has not been developed or adjudicated by the RO.  Accordingly, on remand, the AOJ should undertake all appropriate development and then adjudicate this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist with respect to the issue of entitlement to SMC for loss of use of both feet under 38 U.S.C. §1114(l) (2012).  

2.  Thereafter, obtain relevant outstanding medical records.

3.  Then, schedule the Veteran for a VA aid and attendance/housebound examination.  The Veteran should be notified of the date and time of the examination, and such notice should be associated with the claims file.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished. 

The examiner should address whether the Veteran's service-connected disabilities result in the anatomical loss or loss of use of both feet, or being permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  In this regard, "loss of use of both feet" is to be analyzed under the criteria outlined in 38 C.F.R. § 3.350(a)(2), which states that the loss of use of a foot will be held to exist when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below . . . knee with use of a suitable prosthetic appliance."

Full rationale must be provided for all opinions expressed.

4.  Thereafter, review the claims file anew (to include the additional evidence submitted by the Veteran in October 2017) and adjudicate the issue of entitlement to SMC for loss of use of both feet under 38 U.S.C. §1114(l) (2012).  If the determination is unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file.  They should be afforded the applicable time period in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


